

115 HR 3525 IH: Home Visiting Works Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3525IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Danny K. Davis of Illinois (for himself, Ms. DeGette, Mr. Doggett, Ms. Castor of Florida, Mr. Higgins of New York, Mr. Lewis of Georgia, Mr. Pascrell, Mr. Neal, Mr. Pallone, Mr. Ben Ray Luján of New Mexico, Mr. Blumenauer, Mr. Cárdenas, Ms. Sewell of Alabama, Mr. Levin, Mrs. Dingell, Ms. Judy Chu of California, Ms. Eshoo, Mr. Crowley, Mr. Tonko, Mr. Engel, Ms. Sánchez, Ms. DelBene, Mr. Gene Green of Texas, Mr. Rush, Mr. McNerney, Mr. Thompson of California, Mr. McGovern, Mr. Larson of Connecticut, Mr. Michael F. Doyle of Pennsylvania, Mr. Kind, Ms. Matsui, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title V of the Social Security Act to reauthorize the Maternal, Infant, and Early
			 Childhood Home Visiting Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Home Visiting Works Act of 2017. 2.Continuing evidence-based home visiting programSection 511(j)(1) of the Social Security Act (42 U.S.C. 711(j)(1)) is amended—
 (1)in subparagraph (G), by striking and; (2)in subparagraph (H), by striking the period and inserting a semicolon; and
 (3)by adding at the end the following:  (I)for fiscal year 2018, $600,000,000;
 (J)for fiscal year 2019, $600,000,000; (K)for fiscal year 2020, $700,000,000;
 (L)for fiscal year 2021, $700,000,000; and (M)for fiscal year 2022, $800,000,000..
 3.Reservation for Indian TribesSection 511(j)(2)(A) of the Social Security Act (42 U.S.C. 711(j)(2)(A)) is amended by striking 3 percent and inserting 6 percent. 4.Exemption from spending reductionSection 255(h) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 255(h)) is amended by inserting after the item relating to Grants to States for Medicaid (75–0512–0–1–551). the following new item:
			
 The Maternal, Infant, and Early Childhood Home Visiting Program (075–0321).. 